Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on April 9, 2021.
Claims 1, 8, 9, 12, 14, and 15 are amended.  
Claims 3, 11, 13, and 18 are canceled.  
Claims 21-24 are new.
Claims 1, 2, 4-10, 12, 14-17, and 19-24 are currently pending and have been examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-10, 12, 14-17, and 19-24 are rejected under 35 U.S.C. § 103 as being unpatentable over Cantrell et al. (US 2019/0266613, hereinafter “Cantrell”) in view of Salama (US 2005/0126189).

Claim 1.  Cantrell teaches: A method, comprising:
receiving a packing message indicating a physical item resides in a container (see, e.g., ¶ 40 teaching receiving data indicating products are loaded into, i.e., reside in a tote, e.g., names of the product, quantity of the product; see also ¶ 39 teaching an initial reading when the tote is loaded with the assigned products);
in response to receipt of the packing message:
identifying, on a blockchain, an item smart contract corresponding to the physical item, the item smart contract comprising environmental compliance criteria, item state, and item packing logic for generating mappings between the item smart contract and container smart contracts (see, e.g., ¶ 35 teaching that there is a product that may have a supply chain requirement, i.e., environmental compliance criteria/state/packing logic specified by the manufacturer of the product such as temperature requirements, noting that ¶ 34 teaches that this process is blockchain-based, i.e., the blockchain is used to store and secure the transaction from each participating party, ¶ 28 teaches that these blockchain-based agreements are also called smart contracts, ¶s 36-38 teaching that each item is assigned to a delivery tote and both the requirements of the product and of the tote as a whole are stored in the smart label, and ¶ 40 teaching that product data and tote data are collectively stored in the blockchain),
identifying, on the blockchain, a container smart contract corresponding to the container, the container smart contract comprising environmental tracking logic for receiving, processing, and storing environmental measurements for the container on the blockchain (see, e.g., ¶ 35 teaching that there is a delivery tote is provided to transport products, noting that ¶ 34 teaches that this process is blockchain-based, i.e., the blockchain is used to store and secure the transaction from each participating party, ¶ 28 teaches that these blockchain-based agreements are also called smart contracts, and ¶s 36-41 teaching that each item is assigned to a delivery tote and both the requirements of the product and of the tote as a whole are stored in the smart label and then the temperature is logged throughout transport and stored on the blockchain), and
invoking the item packing logic of the item smart contract to transition the item state from a created state to a packed state in the item smart contract on the blockchain, and to generate, and store on the blockchain, a mapping between the item smart contract and the container smart contract, the mapping indicating the physical item resides in the container (see Figure 3 feature 306 and ¶s 36-38 teaching that each item, i.e., product, is assigned to a delivery tote, and both the requirements of each product and of the tote as a whole are stored in the smart label, and ¶ 40 teaching that product data and tote data are collectively stored in the blockchain); 
receiving environmental status information including an environmental measurement, the environmental status information received from sensor data generated by a sensor on or in the container (see ¶s 39-42 teaching receiving various temperature readings; see also ¶s 15, 16, and 18 teaching substantially the same); 
storing, by the environmental tracking logic, the environmental measurement in the container smart contract on the blockchain (see at least ¶s 40-42 teaching logging temperature data as blockchain records); and
in response to the item smart contract being mapped to the container smart contract and receipt of the environmental status information:
determining the environmental status information for the container does not satisfy the environmental compliance criteria included in the item smart contract (see at least the Abstract and ¶s 15, 16, and 41 teaching the determination of whether a temperature exceeds a temperature range specified in the cold chain requirements, i.e., the environmental compliance criteria), and
transitioning the item state from the packed state to an out of compliance state indicating the environmental compliance criteria not being satisfied (see Figure 3 feature 314 and ¶ 41 teaching storing data and adding it to the blockchain, including whether the detected temperature exceeds the cold chain threshold, i.e., whether it is out of compliance; see also Figure 4 feature 412 and ¶s 5-7, 16, and 51 disclosing substantially the same); 
generating, in response to the environmental compliance criteria not being satisfied, an instruction to an environmental control system to cause adjustment of an environmental condition outside the container, an environmental condition inside the container, or a combination thereof (this is addressed below); and 
transmitting the instruction to the environmental control system (this is addressed below).
Cantrell fails to teach generating, in response to the environmental compliance criteria not being satisfied, an instruction to an environmental control system to cause adjustment of an environmental condition outside the container, an environmental condition inside the container, or a combination thereof or transmitting the instruction to the environmental control system, though Examiner does note that Cantrell teaches that the smart label could communicate with “a smart cooling device” (see ¶ 17), which would presumably accomplish this same end result, though Examiner concedes Cantrell fails to expressly teach this.  Nevertheless, such features are taught in analogous prior art.  Salama, for example, teaches such features.  Salama is analogous to Cantrell and the instant application because it relates to automatically identifying goods to be transported within a container that are subject to environmental control 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of having the sensed environmental compliance criteria set the temperature of the environmental control system (as disclosed by Salama) to the known method and system of storing environmental control criteria and sensed data in a smart label and recording the data to a blockchain (as disclosed by Cantrell).  One of ordinary skill in the art would have been motivated to apply the known technique of having the sensed environmental compliance criteria set the temperature of the environmental control system because it would “establish an appropriate temperature within the container unit” (see Salama ¶ 2) without having to rely on a human to perform the task (see Salama ¶ 4).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of having the sensed environmental compliance criteria set the temperature of the environmental control system (as disclosed by Salama) to the known method and system of storing environmental control criteria and sensed data in a smart label and recording the data to a blockchain (as disclosed by Cantrell), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of having the sensed environmental compliance criteria set the temperature of the environmental control system to the known method and system of storing environmental control criteria and sensed data in a smart label and recording the data to a blockchain, because in the combination the sensed environmental compliance criteria predictably sets the environmental control system to the appropriate temperature).  See also MPEP § 2143(I)(D).

Claim 2.  The combination of Cantrell and Salama teaches the limitations of Claim 1.  Cantrell further teaches: The method of claim 1, further comprising:
generating a notification message comprising the item state in response to the environmental compliance criteria not being satisfied (see, e.g., ¶s 15 and 41 teaching placing a notification message comprising an item state in response to the cold chain requirements, i.e., the environmental compliance criteria, not being satisfied); and
transmitting the notification message over a network based on a recipient address included in the container smart contract, the item smart contract, or a combination thereof (see, e.g., ¶ 27 teaching that the data stored in the blockchain, which would include the logged data including that the temperature was outside the compliance .

Claim 4.   The combination of Cantrell and Salama teaches the limitations of Claim 1.  Cantrell further teaches: The method of claim 1, further comprising:
receiving label information encoded in a tracking label affixed to the container (see, e.g., at least ¶s 14, 35, 44, and 47 teaching that the tracking label, i.e., the smart label, encodes the data and reads and writes data that governs the product or tote); 
generating the container smart contract, the container smart contract further comprising the label information (see, e.g., at least ¶s 27 and 28 teaching that the blockchain-based tracking data data can be an agreement between the parties, specifically, a smart contract); and
storing the container smart contract on the blockchain (see, e.g., ¶ 30 teaching that the smart label stores all of the data and the requirements; see also ¶s 35 and 44 teaching substantially the same).

Claim 5.   The combination of Cantrell and Salama teaches the limitations of Claim 1.  Cantrell further teaches: The method of claim 1, further comprising:
receiving label information encoded in an RFID affixed to the physical item (see, e.g., at least ¶s 14, 35, 44, and 47 teaching that the tracking label, i.e., the smart label, can be an RFID tag that encodes the data and reads and writes data); 
generating the item smart contract, the item smart contract further comprising the label information (see, e.g., at least ¶s 27 and 28 teaching that the blockchain-based tracking data data can be an agreement between the parties, specifically, a smart contract, further noting ¶s 39-40 and 44 teaching encoding the data in the smart label and noting that ¶ 18 teaches that each product/item can have its own smart label); and
storing the item smart contract on the blockchain (see, e.g., ¶ 30 teaching that the smart label stores all of the data and the requirements; see also ¶s 35 and 44 teaching substantially the same).

Claim 6.   The combination of Cantrell and Salama teaches the limitations of Claim 1.  Cantrell further teaches: The method of claim 1, wherein determining the environmental status information for the container does not satisfy the environmental compliance criteria included in the item smart contract further comprises:
accessing environmental compliance logic included in the item smart contract (see, e.g., at least ¶s 5, 6, and 35 teaching accessing a cold chain requirement for a product on the blockchain/smart contract); and
executing the environmental compliance logic to determine the environmental status information for the container does not satisfy the environmental compliance criteria included in the item smart contract (see Figure 3 feature 314 and ¶ 41 teaching storing .

Claim 7.   The combination of Cantrell and Salama teaches the limitations of Claim 1.  Cantrell further teaches: The method of claim 1, wherein the environmental status information includes measurement of an environmental condition inside of the container, an environmental condition outside of the container, or a combination thereof (see, e.g., at least ¶ 49 teaching that temperature sensors may be located inside or outside of the package or both).

Claim 8.  Cantrell teaches: A system comprising:
a processor circuitry (see Figure 5 feature 520; see also ¶s 56-57 teaching that a computer processor is configured to perform the steps of the disclosed invention), the processor circuitry configured to:
obtain an item identifier for a physical item and a container identifier for a container (see, e.g., ¶ 40 teaching receiving data indicative of products loaded into a tote, e.g., names of the product, quantity of the product; see also ¶ 39 teaching an initial reading when the tote is loaded with the assigned products);
identify, on a blockchain, an item smart contract based on the item identifier, the item smart contract comprising environmental compliance criteria for the physical item, item state, and item packing logic for generating mappings between the item smart contract and container smart contracts (see, e.g., ¶ 35 teaching that there is a product that may ;
identify, on the blockchain, a container smart contract based on the container identifier, the container smart contract comprising environmental tracking logic for receiving, processing, and storing environmental measurements for the container on the blockchain (see, e.g., ¶ 35 teaching that there is a delivery tote is provided to transport products, noting that ¶ 34 teaches that this process is blockchain-based, i.e., the blockchain is used to store and secure the transaction from each participating party, ¶ 28 teaches that these blockchain-based agreements are also called smart contracts, and ¶s 36-41 teaching that each item is assigned to a delivery tote and both the requirements of the product and of the tote as a whole are stored in the smart label and then the temperature is logged throughout transport and stored on the blockchain);
invoke the item packing logic of the item smart contract to transition the item state from a created state to a packed state in the item smart contract on the blockchain, and to generate, and store on the blockchain, a mapping between an item smart contract and the container smart contract, the mapping indicating the physical item resides in the container (see Figure 3 feature 306 and ¶s 36-38 teaching that each item, i.e., product, is assigned to a delivery tote, and both the requirements of each product and of the tote as a whole are stored in the smart label, and ¶ 40 teaching that product data and tote data are collectively stored in the blockchain);
receive environmental status information including an environmental measurement, the environmental status information derived from sensor data, the sensor data being previously generated by a sensor affixed to or in the container (see ¶s 39-42 teaching receiving various temperature readings; see also ¶s 15, 16, and 18 teaching substantially the same);
determine, in response to receipt of the environmental status information and in response to the item smart contract being mapped to the container smart contract, the environmental status information does not satisfy the environmental compliance criteria included in the item smart contract (see at least the Abstract and ¶s 15, 16, and 41 teaching the determination of whether a temperature exceeds a temperature range specified in the cold chain requirements, i.e., the environmental compliance criteria); and
transition the item state from the packed state to an out of compliance state indicating the environmental compliance criteria not being satisfied (see Figure 3 feature 314 and ¶ 41 teaching storing data and adding it to the blockchain, including whether the detected temperature exceeds the cold chain threshold, i.e., whether it is out of compliance; see also Figure 4 feature 412 and ¶s 5-7, 16, and 51 disclosing substantially the same); and
control, in response to the environmental compliance criteria not being satisfied, an environmental control system to cause adjustment of a temperature outside the container, a temperature inside the container, or a combination thereof (this is addressed below).
Cantrell fails to teach control, in response to the environmental compliance criteria not being satisfied, an environmental control system to cause adjustment of a temperature outside the container, a temperature inside the container, or a combination thereof, though Examiner does note that Cantrell teaches that the smart label could communicate with “a smart cooling device” (see ¶ 17), which would presumably accomplish this same end result, though Examiner concedes Cantrell fails to expressly teach this.  Nevertheless, such features are taught in analogous prior art.  Salama, for example, teaches such features.  Salama is analogous to Cantrell and the instant application because it relates to automatically identifying goods to be transported within a container that are subject to environmental control parameters (see Salama Abstract).  Specifically, Salama teaches using sensors to sense, from a code affixed to the product’s box, what goods are being transported (see Salama ¶ 13), and sets the appropriate temperature of the container unit within which the goods are being transported (see Salama ¶s 2 and 16 and the Abstract).  Thus, Cantrell teaches using smart labels that store the required environmental controls such as temperature range and can communicate with cooling devices, and Salama teaches sensors that can read codes on goods that set the environmental control system of the shipping container.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of having the sensed environmental compliance criteria set 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of having the sensed environmental compliance criteria set the temperature of the environmental control system (as disclosed by Salama) to the known method and system of storing environmental control criteria and sensed data in a smart label and recording the data to a blockchain (as disclosed by Cantrell), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of having the sensed environmental compliance criteria set the temperature of the environmental control system to the known method and system of storing environmental control criteria and sensed data in a smart label and recording the data to a blockchain, because in the combination the sensed environmental compliance criteria See also MPEP § 2143(I)(D).

Claim 9.  The combination of Cantrell and Salama teaches the limitations of Claim 8.  Cantrell further teaches: The system of claim 8, wherein the processor circuitry is further configured to: 
receive a first set of label information detected by a label reader, the first set of label information being encoded in a first tracking label on or in the item (see ¶ 18 teaching product labels and container smart labels can both encode data that can be read from or written to; see also, e.g., ¶ 27 teaching reading and writing the data to a blockchain and ¶s 39-40 teaching that the data is specific to products on a specific tote); 
extract the item identifier from the first set of label information (see ¶ 18 teaching product labels and container smart labels can both encode data that can be read from or written to; see also, e.g., ¶ 27 teaching reading and writing the data to a blockchain and ¶s 39-40 teaching that the data is specific to products on a specific tote);
receive a second set of label information detected by the label reader, the second set of label information being encoded in a second tracking label on or in the container (see ¶ 18 teaching product labels and container smart labels can both encode data that can be read from or written to; see also, e.g., ¶ 27 teaching reading and writing the data to a blockchain and ¶s 39-40 teaching that the data is specific to products on a specific tote); and
extract the container identifier from the second set of label information (see ¶ 18 teaching product labels and container smart labels can both encode data that can be .

Claim 10.  The combination of Cantrell and Salama teaches the limitations of Claim 8.  Cantrell further teaches: The system of claim 9, wherein the first tracking label comprises a first radiofrequency identification (RFID) tag and the second tracking label comprises a second RFID tag (see, e.g., ¶s 18 and 38 teaching that “one or more smart labels” may be affixed to the tote/container or the product or that there can be a smart label on the packaging box and individual smart labels affixed to each product; see ¶s 14, 35, 44, and 47 teaching that the smart labels can be RFID tags).

Clam 12.  The combination of Cantrell and Salama teaches the limitations of Claim 8.  Cantrell further teaches: The system of claim 8, wherein to determine the environmental status information for the container does not satisfy the environmental compliance criteria included in the item smart contract, the processor circuitry is further configured to:
execute environmental compliance logic included in the item smart contract wherein execution of the environmental compliance logic causes the processor circuitry to (see at least the Abstract and ¶s 15, 16, and 41 teaching the determination of whether a temperature exceeds a temperature range specified in the cold chain requirements, i.e., does not satisfy the environmental compliance criteria):
compare an environmental measurement included in the environmental status information with a predetermined threshold included in the environmental compliance criteria (see at least the Abstract and ¶s 15, 16, and 41 teaching the determination of whether a temperature exceeds a temperature range specified in the cold chain requirements, i.e., does not satisfy the environmental compliance criteria), and
determine, based on comparison of the environmental measurement with the predetermined threshold, that the environmental compliance criteria is not satisfied (see at least the Abstract and ¶s 15, 16, and 41 teaching the determination of whether a temperature exceeds a temperature range specified in the cold chain requirements, i.e., does not satisfy the environmental compliance criteria).

Claim 14.  The combination of Cantrell and Salama teaches the limitations of Claim 8.  Cantrell further teaches: The system of claim 8, wherein the environmental status information includes a measurement of an environment condition inside of the container, an environment condition outside of the container, a temperature of the container, a temperature of the physical item, or a combination thereof (see, e.g., at least ¶ 49 teaching that temperature sensors may be located inside or outside of the package or both).

Claim 15.  Cantrell teaches: A non-transitory computer readable storage medium (see ¶ 58) comprising:
a plurality of instructions accessible by a processor (see ¶s 56-58), the instructions comprising:
instructions executable by the processor to receive an item identifier for a physical item and a container identifier for a container (see, e.g., ¶ 40 teaching receiving data indicative of products loaded into a tote, e.g., names of the product, quantity of the product; see also ¶ 39 teaching an initial reading when the tote is loaded with the assigned products);
instructions executable by the processor to identify, on a blockchain, an item smart contract based on the item identifier, the item smart contract comprising environmental compliance criteria for the physical item, item state, and item packing logic for generating mappings between the item smart contract and container smart contracts (see, e.g., ¶ 35 teaching that there is a product that may have a supply chain requirement specified by the manufacturer of the product such as temperature requirements, noting that ¶ 34 teaches that this process is blockchain-based, i.e., the blockchain is used to store and secure the transaction from each participating party, and ¶ 28 teaches that these blockchain-based agreements are also called smart contracts, ¶s 36-38 teaching that each item is assigned to a delivery tote and both the requirements of the product and of the tote as a whole are stored in the smart label, and ¶ 40 teaching that product data and tote data are collectively stored in the blockchain);
instructions executable by the processor to identify, on the blockchain, a container smart contract based on the container identifier, the container smart contract comprising environmental tracking logic for receiving, processing, and storing environmental measurements for the container on the blockchain (see, e.g., ¶ 35 teaching that there is a delivery tote is provided to transport products, noting that ¶ 34 teaches that this ;
instructions executable by the processor to invoke the item packing logic of the item smart contract to transition the item state from a created state to a packed state in the item smart contract on the blockchain, and to generate, and store, on the blockchain, a mapping between the item smart contract and the container smart contract, the mapping indicating the physical item resides on the container (see Figure 3 feature 306 and ¶s 36-38 teaching that each item, i.e., product, is assigned to a delivery tote, and both the requirements of each product and of the tote as a whole are stored in the smart label, and ¶ 40 teaching that product data and tote data are collectively stored in the blockchain);
instructions executable by the processor to receive environmental status information including an environmental measurement, the environmental status information derived from sensor data, the sensor data being previously generated by a sensor affixed to or in the container (see ¶s 39 and 41-42 teaching receiving various temperature readings; see also ¶s 15, 16, and 18 teaching substantially the same);
instructions executable by the processor to invoke the environmental tracking logic to store the environmental measurement in the container smart contract on the blockchain (see Figure 3 feature 306 and ¶s 36-38 teaching that each item, i.e., product, is assigned to a delivery tote, and both the requirements of each product and of the tote as a whole ; and
instructions executable by the processor to determine, in response to receipt of the environmental status information and in response to the item smart contract being mapped to the container smart contract, the environmental status information for the container does not satisfy the environmental compliance criteria included in the item smart contract (see at least the Abstract and ¶s 15, 16, and 41 teaching the determination of whether a temperature exceeds a temperature range specified in the cold chain requirements, i.e., the environmental compliance criteria); and
instructions executable by the processor to transition the item state from the packed state to an out of compliance state indicating the environmental compliance criteria not being satisfied (see Figure 3 feature 314 and ¶ 41 teaching storing data and adding it to the blockchain, including whether the detected temperature exceeds the cold chain threshold, i.e., whether it is out of compliance; see also Figure 4 feature 412 and ¶s 5-7, 16, and 51 disclosing substantially the same); and
instructions executable by the processor to control, in response to the environmental compliance criteria not being satisfied, an environmental control system to cause adjustment of a temperature outside the container, a temperature inside the container, or a combination thereof (this is addressed below).
Cantrell fails to teach instructions executable by the processor to control, in response to the environmental compliance criteria not being satisfied, an environmental control system to cause adjustment of a temperature outside the container, a temperature inside the container, or a combination thereof, though Examiner does note that Cantrell teaches that the smart label could communicate with “a smart cooling device” (see ¶ 17), which would presumably accomplish this same end result, though Examiner concedes Cantrell fails to expressly teach this.  Nevertheless, such a feature is taught in analogous prior art.  Salama, for example, teaches such features.  Salama is analogous to Cantrell and the instant application because it relates to automatically identifying goods to be transported within a container that are subject to environmental control parameters (see Salama Abstract).  Specifically, Salama teaches using sensors to sense, from a code affixed to the product’s box, what goods are being transported (see Salama ¶ 13), and sets the appropriate temperature of the container unit within which the goods are being transported (see Salama ¶s 2 and 16 and the Abstract).  Thus, Cantrell teaches using smart labels that store the required environmental controls such as temperature range and can communicate with cooling devices, and Salama teaches sensors that can read codes on goods that set the environmental control system of the shipping container.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of having the sensed environmental compliance criteria set the temperature of the environmental control system (as disclosed by Salama) to the known method and system of storing environmental control criteria and sensed data in a smart label and recording the data to a blockchain (as disclosed by Cantrell).  One of ordinary skill in the art would have been motivated to apply the known technique of having the sensed environmental compliance criteria set the temperature of the environmental control system because it would “establish an appropriate temperature within the container unit” (see Salama ¶ 2) without having to rely on a human to perform the task (see Salama ¶ 4).  
See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of having the sensed environmental compliance criteria set the temperature of the environmental control system to the known method and system of storing environmental control criteria and sensed data in a smart label and recording the data to a blockchain, because in the combination the sensed environmental compliance criteria predictably sets the environmental control system to the appropriate temperature).  See also MPEP § 2143(I)(D).

Claim 16.  The combination of Cantrell and Salama teaches the limitations of Claim 15.  Cantrell further teaches: The non-transitory computer readable storage medium of claim 15, wherein the instructions accessible by the processor further comprise:
instructions executable by the processor to receive a first set of label information detected by a label reader, the first set of label information being encoded in a first tracking label on or in the item (see ¶ 18 teaching product labels and container smart labels can both encode data that can be read from or written to; see also, e.g., ¶ 27 teaching reading and writing the data to a blockchain and ¶s 39-40 teaching that the data is specific to products on a specific tote);
instructions executable by the processor to extract the item identifier from the first set of label information (see ¶ 18 teaching product labels and container smart labels can both encode data that can be read from or written to; see also, e.g., ¶ 27 teaching reading and writing the data to a blockchain and ¶s 39-40 teaching that the data is specific to products on a specific tote);
instructions executable by the processor to receive a second set of label information detected by the label reader, the second set of label information being encoded in a second tracking label on or in the container (see ¶ 18 teaching product labels and container smart labels can both encode data that can be read from or written to; see also, e.g., ¶ 27 teaching reading and writing the data to a blockchain and ¶s 39-40 teaching that the data is specific to products on a specific tote); and
instructions executable by the processor to extract the container identifier from the second set of label information (see ¶ 18 teaching product labels and container smart labels can both encode data that can be read from or written to; see also, e.g., ¶ 27 teaching reading and writing the data to a blockchain and ¶s 39-40 teaching that the data is specific to products on a specific tote).

Claim 17.  The combination of Cantrell and Salama teaches the limitations of Claim 15.  Cantrell further teaches: The non-transitory computer readable storage medium of claim 15, wherein the instructions accessible by the processor further comprise:
instructions executable by the processor to generate a notification message comprising the item state in response to the environmental compliance criteria not being satisfied (see, e.g., ¶s 15 and 41 teaching placing a notification message comprising an item state in response to the cold chain requirements, i.e., the environmental compliance criteria, not being satisfied); and
instructions executable by the processor to transmit the notification message over a network based on a recipient address included in the container smart contract, the item smart contract, or a combination thereof (see, e.g., ¶ 27 teaching that the data stored in the blockchain, which would include the logged data including that the temperature was outside the compliance criteria as noted in ¶s 15 and 41 described above, can be transmitted over a network to different recipients based on party IDs and authentication of the different users; see further ¶s 24, 30, 32, and 33 and Figures 1 and 2 teaching communicating messages between the parties and adding data to or reading data from the blockchain).

Claim 19.  The combination of Cantrell and Salama teaches the limitations of Claim 15.  Cantrell further teaches: The non-transitory computer readable storage medium of claim 15, wherein the instructions accessible by the processor further comprise:
instructions executable by the processor to receive label information encoded in a tracking label on or in the container (see, e.g., at least ¶s 14, 35, 44, and 47 teaching that the tracking label, i.e., the smart label, encodes the data and reads and writes data that governs the product or tote);
instructions executable by the processor to generate the container smart contract, the container smart contract further comprising the label information (see, e.g., at least ¶s 27 and 28 teaching that the blockchain-based tracking data can be an agreement between the parties, specifically, a smart contract); and 
instructions executable by the processor to store the container smart contract on the blockchain (see, e.g., ¶ 30 teaching that the smart label stores all of the data and the requirements; see also ¶s 35 and 44 teaching substantially the same).

Claim 20.  The combination of Cantrell and Salama teaches the limitations of Claim 15.  Cantrell further teaches: The non-transitory computer readable storage medium of claim 15, wherein the instructions accessible by the processor further comprise:
instructions executable by the processor to receive label information encoded in a tracking label affixed to the physical item (see, e.g., at least ¶s 14, 35, 44, and 47 teaching that the tracking label, i.e., the smart label, encodes the data and reads and writes data that governs the product or tote, noting that in ¶ 18 it is disclosed that each product can have its own smart label for tracking and encoding data);
instructions executable by the processor to generate the item smart contract, the item smart contract further comprising the label information (see, e.g., at least ¶s 27 and 28 ; and
instructions executable by the processor to store the item smart contract on the blockchain (see, e.g., ¶ 30 teaching that the smart label stores all of the data and the requirements; see also ¶s 35 and 44 teaching substantially the same).

Claim 21.  The combination of Cantrell and Salama teaches the method of Claim 1.  Cantrell further teaches wherein the container smart contract further comprises custody tracking logic, the method further comprising invoking the custody tracking logic in the container smart contract to update custody history, stored on the blockchain, of the item smart contract mapped with the container smart contract (see ¶s 36-42 teaching tracking the products in a particular tote that each product is in, noting that each product has smart contract temperature requirements as does the tote).  

Claim 22.  The combination of Cantrell and Salama teaches the method of Claim 1.  Cantrell further teaches wherein the item smart contract further comprises environmental compliance logic, the method further comprising, in response to the item smart contract being mapped to the container smart contract and receipt of the environmental status information, invoking the environmental tracking logic in the container smart contract to cause execution of the environmental compliance logic in the item smart contract to determine whether the environmental status information satisfies the environmental compliance criteria in the smart contract (see ¶s 36-42 teaching tracking the products in a particular tote that each product is in, noting that each product has smart contract temperature requirements as does the tote and in particular ¶s 41 and 42 teach determining whether the recorded temperature satisfies the temperature range requirements).  

Claim 23.  The combination of Cantrell and Salama teaches the method of Claim 1.  Cantrell further teaches wherein the container smart contract further comprises container state, the method further comprising, in response to receipt of the packing message, transitioning the container state from an empty state to a loaded state in the container smart contract on the blockchain (see ¶ 36 teaching assigning each product to a particular tote container, ¶ 37 teaching determining a tote cold chain requirement based on the products, which is a “transitioning” from an empty state to a loaded state, and ¶ 38 noting that these requirements are stored on the blockchain).  

Claim 24.  The combination of Cantrell and Salama teaches the method of Claim 1.  Cantrell further teaches wherein the container smart contract further comprises container packing logic, the method further comprising: receiving an unpacking message indicating the physical item no longer resides in the container; and in response to receipt of the unpacking message: invoking the container packing logic in the container smart contract to store, on the blockchain, a transition indicating the container smart contract being unmapped from the item smart contract (see ¶ 27 teaching adding blocks to the blockchain when a product or packaging box is transferred from one party to another, further noting ¶s 29-34 that parties receive these updated blockchain blocks).  

Response to Arguments
Applicant’s arguments have been fully considered.  In the remarks, Applicant specifically addresses the following:
Claim Objections: 
Claims 13 and 14 were objected to due to informalities.  The cancelation of Claim 13 has rendered that objection moot, and Applicant’s amendments to Claim 14 have rendered that objection moot.  Thus, the objections are withdrawn.  
Claim Rejections - 35 U.S.C. § 101:
Applicant’s amendments to independent Claims 1, 8, and 15 have overcome the § 101 subject matter eligibility rejection.  By expressly reciting a control of an environmental system, Applicant’s claims now recite an integration of the abstract idea into a practical application under step 2A prong 2 or “significantly more” under step 2B.  Thus, the rejection has been withdrawn.    
Claim Rejections - Prior Art:
Regarding the application of the prior art to the claims, Applicant argues that Cantrell fails to teach the amendments.  These arguments are not persuasive.  As noted in the rejection above, Cantrell does teach these amendments.  In particular, Examiner notes that Cantrell ¶s 36-40 teach assigning products to a delivery tote, determining temperature requirements for the tote that satisfies all of the products, and then logging the temperature of the tote while it is being transported.  This is a mapping of an item (i.e., product) with a container (i.e., tote), both of which have smart contract environmental tracking logic (i.e., a smart contract temperature requirement).  Further, these temperature requirements, the identity of the products and totes, and the logged temperature readings, are all stored in the blockchain to determine if, e.g., the smart contract is not met such as when the temperature falls outside of the acceptable range.  Thus, Cantrell does in fact teach these limitations and the rejection is maintained.  
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627